Case: 1:19-cv-00372-SJD-SKB Doc #: 22 Filed: 07/30/19 Page: 1 of 15 PAGEID #: 343




                                  UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF OHIO
                                       WESTERN DIVISION


JULIE KELLY,                                         Case No. 1:19-cv-00372

                    Plaintiff,                       Judge Susan J. Dlott
                                                     Magistrate Judge Stephanie K. Bowman
v.
                                                                MOTION TO DISMISS
FIRST DATA CORPORATION, et al.,
                                                         ORAL ARGUMENT REQUESTED
                    Defendants.


  DEFENDANTS SAUL EWING ARNSTEIN & LEHR LLP AND GILLIAN COOPER’S
   (1) MOTION TO DISMISS COUNTS IV, V, VII, AND VIII OF THE COMPLAINT
      UNDER FED. R. CIV. P. 12; OR (2) IN THE ALTERNATIVE, MOTION FOR
       SUMMARY JUDGMENT AS TO COUNT VIII UNDER FED. R. CIV. P. 56

              Defendants, Saul Ewing Arnstein & Lehr LLP and Gillian Cooper, by and through their

undersigned counsel, respectfully move this Court pursuant to Fed. R. Civ. P. 12(b)(6) to dismiss

Counts IV, V, VII, and VIII of Complaint, with prejudice, or alternatively, for summary

judgment pursuant to Fed. R. Civ. P. 56 as to Count VIII of the Complaint. The grounds and

authorities for this Motion are set forth fully in the accompanying Memorandum of Law in

Support of Defendants’ Motion, which is incorporated herein by reference.

                                                /s/ Laura E. Salzman
                                                Laura E. Salzman (0095304)
                                                Roetzel & Andress, LPA
                                                250 East Fifth Street, Suite 310
                                                Cincinnati, OH 45202
                                                Telephone: (513) 361-0200
                                                Facsimile: (513) 361-0335
                                                Email: lsalzman@ralaw.com




14069520 _1
Case: 1:19-cv-00372-SJD-SKB Doc #: 22 Filed: 07/30/19 Page: 2 of 15 PAGEID #: 344




                                     Of Counsel:

                                     Gary B. Eidelman, Esq. (pro hac vice to be filed)
                                     Michael P. Cianfichi, Esq. (pro hac vice to be filed)
                                     Saul Ewing Arnstein & Lehr LLP
                                     500 East Pratt Street, Suite 900
                                     Baltimore, Maryland 21202
                                     Telephone: (410) 332-8975
                                     Facsimile: (410) 332-8976
                                     gary.eidelman@saul.com
                                     michael.cianfichi@saul.com

                                     Attorneys for Defendants, Saul Ewing Arnstein &
                                     Lehr LLP and Gillian Cooper




                                       -2-
14069520 _1
Case: 1:19-cv-00372-SJD-SKB Doc #: 22 Filed: 07/30/19 Page: 3 of 15 PAGEID #: 345




                                        MEMORANDUM OF LAW

              Defendants, Saul Ewing Arnstein & Lehr LLP and Gillian A. Cooper, Esq.,1 by and

through their undersigned counsel, respectfully submit this Memorandum of Law in Support of:

(1) their Motion to Dismiss Counts IV, V, and VII under Fed. R. Civ. P. 12(b)(6); and (2) their

Motion to Dismiss or, in the alternative, Motion for Summary Judgment as to Count VIII under

Rules 12(d) and 56. As more fully set forth below, all of Kelly’s claims should be dismissed,

with prejudice.

                                         STATEMENT OF FACTS

              In the interest of judicial economy, SEA&L and Cooper adopt and incorporate by

reference, the Statement of Facts set forth in the Memorandum of Law in Support of the Motion

to Dismiss filed by Defendants First Data Corporation, Frank Bisignano, and Robin Ording on

July 30, 2019 (the First Data Motion to Dismiss).2


                                         STANDARD OF REVIEW

              Fed. R. Civ. P. 12(b)(6) allows a party to move to dismiss a complaint for “failure to state

a claim upon which relief can be granted.” To survive such motion, the plaintiff must plead

sufficient facts to state a claim that is facially plausible. Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 555, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). However, mere “labels and

conclusions [or] a formulaic recitation of the elements of a cause of action” will not suffice.

Twombly, 550 U.S. at 555. In considering a motion to dismiss, the court must “construe the
1
    Cooper is employed by SEA&L as an associate attorney.
2
 SEA&L and Cooper also join in, adopt, and incorporate by reference the arguments set forth in the Memorandum
of Law in Support of the Motion to Dismiss filed by Defendants Jackson Lewis P.C. and Matthew Byrne, Esq.
pertaining to Counts IV, V, VII, and VIII. (Doc. # 17).


                                                       -3-
14069520 _1
Case: 1:19-cv-00372-SJD-SKB Doc #: 22 Filed: 07/30/19 Page: 4 of 15 PAGEID #: 346




complaint in the light most favorable to the nonmoving party, accept the well-pled factual

allegations as true, and determine whether the moving party is entitled to judgment as a matter of

law.” Commercial Money Ctr., Inc. v. Illinois Union Ins. Co., 508 F.3d 327, 336 (6th Cir. 2007).

The court “need not, however, accept conclusory allegations or conclusions of law dressed up as

facts.” Erie Cnty., Ohio v. Morton Salt, Inc., 702 F.3d 860, 867 (6th Cir. 2012). Here, even in the

most favorable light, Kelly’s claims against SEA&L and Cooper must be dismissed with

prejudice as having no basis in law or fact.

              Although Defendants submit the Court should dismiss the Complaint under Rule

12(b)(6), alternatively, under Rule 56, a motion for summary judgment should be granted if the

evidence submitted demonstrates there is no genuine issue as to any material fact and the movant

is entitled to summary judgment as a matter of law. Fed. R. Civ. P. 56; See also Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48

(1986). The moving party has the burden of showing the absence of genuine disputes over facts

which, under the substantive law governing the issue, might affect the outcome of the action.

Celotex, 477 U.S. at 323.

              “The movant may support a motion for summary judgment with affidavits or other proof

or by exposing the lack of evidence on an issue for which the nonmoving party will bear the

burden of proof at trial.” Kelly v. Sulfsted, 2008 WL 886140, at *3 (S.D. Ohio Mar. 28, 2008)

(citing Celotex, 477 U.S. at 324). The nonmoving party “may not rest upon the pleadings but

must go beyond the pleadings and ‘present affirmative evidence in order to defeat a properly

supported motion for summary judgment.’” Id. (citing Anderson, 477 U.S. at 257). The

nonmoving party must “set out specific facts showing a genuine issue for trial.” Fed. R. Civ. P.

56(e)(2). On summary judgment, the Court must “determine whether there is a genuine issue for



                                                   -4-
14069520 _1
Case: 1:19-cv-00372-SJD-SKB Doc #: 22 Filed: 07/30/19 Page: 5 of 15 PAGEID #: 347




trial,” which only exists if there is sufficient “evidence on which the jury could reasonably find

for the plaintiff.” Liberty Lobby, 477 U.S. at 249, 252. Defendants have included an affidavit

from the court reporter who took Kelly’s deposition to address Count VIII of the Complaint. As

discussed below, there can be no dispute of material fact and SEA&L and Cooper are entitled to

judgment as a matter of law as to Count VIII.

                                                 ARGUMENT

              1.   Count IV: Kelly’s Retaliation Claims Fail.3 In Count IV, Kelly sues SEA&L

and Cooper for retaliation under the ADA and the OCRA. Her claims against these Defendants

should be dismissed because: (1) there are no allegations either SEA&L or Cooper were her

employer; (2) scheduling a deposition (which this Court compelled after extensive,

inflammatory, and repetitive pleadings by Kelly)4 is not an adverse employment action; and (3)

there can be no individual liability for retaliation under the ADA against Cooper.

              2.   Count V: The OCRA Claims Fail.5 Kelly cannot maintain claims against

SEA&L and Cooper under Ohio Rev. Code Ann. §4112.02 for employment discrimination

because there are no allegations that either Defendant was her employer. Lawyers for an

employer may not be sued for retaliation because the definition of employer does not extend to

outside counsel. See Tolar v. Bradley Arant Boult Cummings, 2014 WL 12836011, at *6 (N.D.

Ala. Nov. 18, 2014) (“[Title VII] does not extend so far as to the reach adverse treatment here,

undertaken by a law firm defendant that undisputedly had no past, present, or prospective

3
  SEA&L and Cooper adopt by reference and incorporate the arguments in the First Data Motion to Dismiss
regarding Count IV of the Complaint.
4
 See Barger v. First Data Corp., et al., Case No. 1-18-mc-00010-SJD-SKB, (Doc. # 21, 29) (the Motion to Compel
Proceedings). Compelling attendance at a deposition through proper procedures of the Federal Rules of Civil
Procedure is a reasonable legal position and cannot constitute retaliation. See Ellis v. Prospect Airport Servs., 2019
WL 2218819, at *8 (E.D. Mich. Jan. 25, 2019).
5
  SEA&L and Cooper adopt by reference and incorporate the arguments in the First Data Motion to Dismiss
regarding Count V.



                                                         -5-
14069520 _1
Case: 1:19-cv-00372-SJD-SKB Doc #: 22 Filed: 07/30/19 Page: 6 of 15 PAGEID #: 348




employment relationship with any party either claiming to be aggrieved or who engaged in

activity protected under § 2000e-3(a).”); Hofmann v. Fermilab Nal/Ura, 205 F. Supp. 2d 900,

905 (N.D. Ill. 2002) (“[The plaintiff] may not sue her former employer’s lawyers under the

employment discrimination law; they were not her employer.”); Savarirayan v. Blue Cross Blue

Shield of Illinois, 2011 WL 1362591, at *2 fn.5 (N.D. Ill. Apr. 7, 2011) (dismissing plaintiff’s

discrimination claims against his former employer’s attorneys because “[the defendant’s]

litigation attorneys would not be considered plaintiff’s employers”).

              Although the OCRA retaliation statute uses the term “person” as opposed to “employer,”

the analysis does not change. When confronted with the same question under the FLSA anti-

retaliation provision, which also uses the term “any person,” the Sixth Circuit expressly held that

outside counsel cannot be liable for retaliation for acts taken within the scope of their legal

representation of the client. Diaz v. Longcore, 751 F. App’x 755, 759 (6th Cir. 2018). Although

the FLSA prohibits retaliation by “any person,” the Sixth Circuit held that while actions taken by

an employer’s agent may be actionable, that cannot be the case when the agent is an attorney

acting in a legal capacity. Id. Here, too, the scope of the anti-retaliation provision must be

cabined by someone linked to the employment relationship. Kelly has not, and cannot allege

First Data’s outside counsel were her employer. Count V against SEA&L and Cooper should be

dismissed with prejudice.

              3.     Count VII: The Negligent, Reckless, and Intentional Infliction of Emotional

Distress Claims Fail. In Count VII, Kelly sues SEA&L, Cooper, and Ording for negligent,

reckless, and intentional infliction of emotional distress. Kelly claims that being required to

attend a deposition also attended by her former supervisor (Ording) as a corporate representative

creates emotional distress claims under Ohio law. These allegations fail.



                                                   -6-
14069520 _1
Case: 1:19-cv-00372-SJD-SKB Doc #: 22 Filed: 07/30/19 Page: 7 of 15 PAGEID #: 349




              To establish a claim for negligent infliction of emotional distress, Kelly must plead that

either she or someone close to her faced “physical peril.” Francis v. Gaylord Container Corp.,

837 F. Supp. 858, 864 (S.D. Ohio 1992). In the absence of allegations of physical peril, there can

be no claim for negligent infliction of emotional distress under Ohio law. Doe v. SexSearch.com,

551 F.3d 412, 417 (6th Cir. 2008). The Complaint is devoid of any facts establishing Kelly was

in physical peril for attending a deposition in the courthouse. She was not a bystander to an

accident that would cause her to fear physical harm. Heiner v. Moretuzzo, 73 Ohio St. 3d 80, 86-

87, 652 N.E.2d 664, 669 (1995) (holding that recovery for negligent infliction of emotional

distress is limited to “instances where the plaintiff has either witnessed or experienced a

dangerous accident or appreciated the actual physical peril”). Kelly’s claims for negligent

infliction of emotional distress fail as a matter of law.

              Kelly’s claim of reckless or intentional infliction of emotional distress also fails as a

matter of law. To prove Defendants intentionally inflicted emotional distress, Kelly must prove:

(1) Defendants intended to cause emotional distress or knew or should have known that their

conduct would result in serious emotional distress; (2) that the conduct of Defendants was

outrageous and extreme and beyond all possible bounds of decency and was such that it can be

considered as utterly intolerable in a civilized community; (3) that the conduct of Defendants

was the proximate cause of Kelly’s psychic injury; and (4) that Kelly’s emotional distress was

serious and of such a nature that no reasonable person could be expected to endure it. Kovac v.

Superior Dairy, Inc., 930 F. Supp.2d 857, 870 (N. D. Ohio 2013) (citing Talley v. Family Dollar

Stores of Ohio, Inc., 542 F.3d 1099, 1110 (6th Cir. 2008).

              Conduct giving rise to an intentional infliction of emotional distress claim “must be ‘so

outrageous in character, and so extreme in degree, as to go beyond all possible bounds of



                                                     -7-
14069520 _1
Case: 1:19-cv-00372-SJD-SKB Doc #: 22 Filed: 07/30/19 Page: 8 of 15 PAGEID #: 350




decency, and to be regarded as atrocious, and utterly intolerable in a civilized community.’”

Kovac, 930 F. Supp.2d at 870 (quoting Long v. Ford Motor Co., 193 F. App’x 497, 503 (6th Cir.

2006)). Ohio courts narrowly define “extreme and outrageous conduct,” and stringently apply the

intentional infliction of emotional distress standards in employment actions. See Baab v. AMR

Servs. Corp., 811 F. Supp. 1246, 1269 (N.D. Ohio 1993).

              Conduct that is “extreme and outrageous” can be determined if after the “recitation of the

facts an average member of the community would arouse his resentment against the actor, and

lead him to exclaim, ‘Outrageous!’” Miller v. Currie, 50 F.3d 373, 378 (6th Cir. 1995) (quoting

Yeager v. Local Union 20, Teamsters, Chauffeurs, Warehousemen & Helpers of America, 453

N.E. 2d 666, 671 (Ohio 1983) (abrogated on other grounds). “[M]ere insults, indignities, threats,

annoyances, petty oppressions, or other trivialities” do not amount to extreme and outrageous

conduct. Osman v. Isotec, Inc., 960 F. Supp. 118, 123 (S.D. Ohio 1997) (citing Yeager, 453 N.E.

2d at 671-72). Deposing Kelly after this Court granted a motion to compel and having Ording

attend the deposition is not conduct that is sufficiently “extreme and outrageous” as a matter of

law.6 Count VII should be dismissed with prejudice.

              4.     Count VIII: The Eavesdropping/Invasion of Privacy Claim Fails Under Rule

12 and Rule 56. In Count VIII, Kelly alleges SEA&L and Cooper, along with the other

Defendants, engaged in unlawful conduct in connection with her deposition. Without a scintilla

of evidence, she claims on “information and belief,” and in conclusory fashion, that an iPad was

used to record her testimony and/or livestream her testimony outside of the conference room in

the Courthouse where the deposition had been convened (pursuant to an Order of this Court).



6
 Kelly makes other factual allegations surrounding her deposition. Although not necessary for the resolution of this
Motion, the process server who served Kelly with the deposition subpoena swore under penalty of perjury that he
did not impersonate a Federal Express driver. See The Motion To Compel Proceedings, Doc. # 11-1, pp. 6-7.


                                                        -8-
14069520 _1
Case: 1:19-cv-00372-SJD-SKB Doc #: 22 Filed: 07/30/19 Page: 9 of 15 PAGEID #: 351




              She also claims she and her “counsel” (who did not represent her in connection with her

deposition) remained in the conference room during deposition breaks and that Defendants

eavesdropped by using the telephone line engaged for the deposition. Kelly claims Defendants

are liable for invading her privacy under Ohio law.

                     4.1.   Kelly’s Allegation Fail Under Rule 12. Ohio law recognizes three types

of invasion of privacy claims: (1) misappropriation of one’s likeness, (2) public disclosure of

private facts, and (3) intrusion upon seclusion. Moran v. Lewis, 114 N.E.3d 1254, 1257 (Ohio.

App. 2018). Although unclear, it appears Kelly is alleging intrusion upon seclusion, which is

defined as “the wrongful intrusion into one’s private activities in such a manner as to outrage or

cause mental suffering, shame, or humiliation to a person of ordinary sensibilities.” Id. This tort

“is not dependent upon publicity of private matters, but is akin to trespass in that it involves

intrusion or prying into the plaintiff’s private affairs.” Killilea v. Sears, Roebuck & Co., 27 Ohio

App.3d 163, 166 (1985).

              Because the alleged intrusion must shock the ordinary person to the point of emotional

distress or cause them mental suffering, shame, or humiliation, the high standard is similar to that

of intentional infliction of emotional distress. Haller v. Phillips, 69 Ohio App. 3d 574, 578

(1990); see also Strutner v. Dispatch Printing Co., 1982 WL 4337, at *1 (Ohio Ct. App. Aug. 10,

1982). Furthermore, “in order to properly plead an invasion of privacy claim premised on the

invasion into another’s seclusion, at a minimum, there must be allegations demonstrating an

intrusion, physical or otherwise, into another’s solitude or private affairs.” Moran, 114 N.E.3d at

1257. In other words, an invasion of privacy claim “must involve the viewing of affairs that are

private and not in public view.” York v. General Electric Co., 144 Ohio App. 3d 191, 194, 759

N.E.2d 865 (2001).



                                                    -9-
14069520 _1
Case: 1:19-cv-00372-SJD-SKB Doc #: 22 Filed: 07/30/19 Page: 10 of 15 PAGEID #: 352




              Count VIII fails under Rule 12 for several reasons. First, a deposition in a public

courthouse conference room is not a private affair. (Doc. # 1, PAGEID (“p.”) 46, ¶ 350). Parties

and lawyers are present at depositions, along with a court reporter who is making a record that

may be used in the case, including public filings. Kelly admits, and the transcript confirms, that

Cooper announced on the record the presence of First Data’s in-house counsel, Lori Graesser and

Jill Poole on the speaker phone at the beginning of the deposition. (Id., p. 44, ¶ 335). Moreover,

there was a court reporter in the conference room during the deposition. Second, Kelly does not

allege what harm, if any, she suffered as a result of the alleged intrusion. Third, the claim fails

because even if taken as true, Defendants’ conduct does not result in a reasonable person of

ordinary sensibilities being highly offended, causing shame and humiliation. For all of these

reasons, Count VIII should be dismissed for failure to state a claim.

                     4.2.   Defendants Are Entitled To Judgment As A Matter of Law Under

Rule 56. Alternatively, Kelly’s claim under Count VIII fails under Rule 56 because there is no

dispute of material fact and Defendants are entitled to judgment as a matter of law. Kelly admits

she has no support for this claim.

              In paragraph 342 of the Complaint, Kelly alleges that “upon information and belief,”

Defendants created a video recording or livestreamed her deposition. These allegations have no

basis in truth or fact. Regardless of whether these allegations could support a claim for invasion

of privacy, which they do not, the affidavit of Lisa Yungblut, the court reporter at Kelly’s

deposition, refutes any notion that there was any surreptitious recording or livestreaming at the

deposition. (See Affidavit of Lisa Yungblut “Yungblut Aff.” Doc. #20). The iPad Kelly refers to

was used for Realtime Translation in her deposition, which is litigation technology that allows

lawyers to see the transcription of the testimony, any objections, and the witness’ answers in real



                                                  -10-
14069520 _1
Case: 1:19-cv-00372-SJD-SKB Doc #: 22 Filed: 07/30/19 Page: 11 of 15 PAGEID #: 353




time. (Yungblut Aff., Doc. 20, PAGEID (“p.”) 327-328, ¶¶ 5-6). The iPad was not used to record

Kelly’s deposition, nor was there any live streaming of the deposition. Id., ¶¶ 16-19. There is no

factual basis to support claims that Kelly’s privacy was invaded in this fashion.

              In paragraph 343, Kelly alleges on information and belief Defendants intentionally left

the deposition room so that Graesser and Poole, could listen to Kelly’s conversations with her

attorney, Shawn E. Shearer, Esq. These facts do not support a claim for invasion of privacy.

Kelly and Shearer were well-aware that Graesser and Poole were attending the deposition by

telephone. (Doc. # 1, p. 44, ¶ 335). The deposition transcript listed both of their appearances.

(Yungblut Aff., Doc. 20, p. 328 ¶¶ 9-10 and Ex. 1 attached thereto).

              There simply is no factual basis for Kelly to allege Defendants invaded her privacy.

Yungblut’s affidavit demonstrates that there is no dispute of material fact as to the use of the

iPad for Realtime Translation during the deposition, or that two lawyers from the company

listened in on the deposition by telephone. Defendants are entitled to judgment as a matter of law

on Count VIII, which should be dismissed with prejudice.

              5.     Kelly’s Claims Against SEA&L and Cooper are Barred by the Litigation

Privilege. All of Kelly’s claims against SEA&L and Cooper are also barred by the litigation

privilege doctrine. This doctrine states that actions and statements by counsel in the course of

and related to civil proceedings are privileged from suit. Surace v. Wuliger, 25 Ohio St.3d 229,

233-34, 495 N.E.2d 939, 943 (1986); Hartman v. Asset Acceptance Corp., 467 F. Supp.2d 769,

776 (S.D. Ohio 2004) (describing that the litigation privilege “broadly protects all actors in the

course of judicial proceedings from subsequent liability for acts and conduct related to the

proceeding.”). Because all of SEA&L’s and Cooper’s actions occurred in the course of their

representation of First Data in litigation, they, as lawyers, cannot be sued.



                                                   -11-
14069520 _1
Case: 1:19-cv-00372-SJD-SKB Doc #: 22 Filed: 07/30/19 Page: 12 of 15 PAGEID #: 354




              The litigation privilege extends to counsel during all parts of their representation. M.J.

DiCorpo, Inc. v. Sweeney, 69 Ohio St. 3d 497, 506, 634 N.E.2d 203, 209 (1994). It is premised

on the notion that an attorney’s zealous representation of its client should not be impeded out of

the attorney’s concern for lawsuits by the opposing party for actions such as libel or slander.

Theiss v. Scherer, 396 F.3d 646, 649-50 (6th Cir. 1968). But the privilege protects against more

than just defamation actions and extends to civil actions for torts, such as the instant action.

Hartman, 467 F. Supp. 2d at 777.

              Here, the doctrine protects SEA&L and Cooper from suit for actions and conduct related

to their representation of First Data in the Barger matter, including the decision to depose Kelly.

The deposition occurred in the normal course of litigation, and therefore, Defendants retain the

benefit of the litigation privilege. But for SEA&L’s and Cooper’s representation of First Data,

the complained-of conduct against them would not exist. Kelly is therefore barred from bringing

any claims against SEA&L and Cooper arising out of that representation. The Court should

dismiss SEA&L and Cooper from this action.

              6.     Kelly’s Complaint Should Be Stricken. Defendants join Jackson Lewis and

Byrne in requesting that Kelly’s Complaint, in which she claims to be proceeding pro se, be

stricken because it appears to have been “ghostwritten.” From even the most simple reading, it

seems fairly obvious that Kelly had the assistance of a lawyer, most likely Shearer who Kelly

pleads is her attorney, (Doc. # 1, p. 44, ¶ 339), to aid, assist, and draft the eight-count, 354-

paragraph complaint. 7 “Ghostwriting of legal documents by attorneys on behalf of litigants who


7
  This Court is aware that Kelly filed numerous pleadings in connection with First Data’s efforts to compel her
deposition in the Barger case in which she claimed to be representing herself. See The Motion To Compel
Proceedings, Doc. # 4, 7, 8, 10, 17-20, 24, 27-28, 30-30. With the filing of her Complaint, Kelly included
submissions that the lawyer representing her, Shearer, filed with the Ohio Civil Rights Commission in support of her
underlying claim that Defendants had retaliated against her for filing a charge by deposing her. Despite the
representations to this Court, included among those documents, are emails between Kelly and Shearer which refute
any notion that she was proceeding pro se. (Doc. # 1-2, pp. 132, 172, 178-88). She also claims to be pro se in this

                                                       -12-
14069520 _1
Case: 1:19-cv-00372-SJD-SKB Doc #: 22 Filed: 07/30/19 Page: 13 of 15 PAGEID #: 355




state that they are proceeding pro se has been held to be inconsistent with the intent of

procedural, ethical and substantive rules of the Court.” Ostevoll v. Ostevoll, 2000 WL 1611123,

at *9 (S.D. Ohio Aug. 16, 2000). The practice “allows counsel to escape the obligation imposed

on members of the bar under Rule 11 of representing to the court that there is good ground to

support the assertions made.” Id. This Court has held that the practice of using counsel who is

not admitted in the case to substantially aid the plaintiff who claims to be pro se “violates the

Court’s Rules and will not be tolerated.” Id. at *10.

              “It is well-established that a litigant may not hold himself out as pro se if he is receiving

help from attorneys in preparing his briefs.” Gordon v. Dadante, 2009 WL 1850309, at *27

(N.D. Ohio June 26, 2009). Courts take a serious position against pro se plaintiffs who actually

submit ghostwritten filings by lawyers because, in those cases, that pro se plaintiff “enjoys the

benefit of the legal counsel while also being subjected to the less stringent standard reserved for

those proceeding without the benefit of counsel.” Laremont-Lopez v. Southeastern Tidewater

Opportunity Ctr., 968 F. Supp. 1075, 1078 (E.D. Va. 1997). For these reasons, federal courts in

Ohio have stricken ghostwritten complaints and after appropriate inquiry, this Court should do

the same here. See Doe v. Bollaert, 2013 WL 12123908, at *1 (S.D. Ohio Oct. 22, 2013)

(striking ghostwritten filings from the record); see also Dadante, 2009 WL 1850309, at *27

(“This Court will continue to strike ghostwritten submissions from any party and will, in the

future, entertain motions for contempt against a party submitting ghostwritten material.”).




case, yet she makes factual allegations in the Complaint that Shearer is her lawyer and she also seeks attorneys’ fees.
(Id., pp. 44-45, ¶¶ 339, 343, 349, and the ad damnum at p. 47). The request for legal fees begs the question: if Kelly
is not represented by counsel, on what basis does she seek legal fees? It also should be noted that on July 8, 2019,
Kelly filed a so-called “Errata Sheet” (Doc. # 16) to correct a factual allegation in her Complaint. There is nothing in
the Federal Rules of Civil Procedure that permits complaints to be amended in this manner. Doc. # 16 should also be
stricken as procedurally improper.


                                                         -13-
14069520 _1
Case: 1:19-cv-00372-SJD-SKB Doc #: 22 Filed: 07/30/19 Page: 14 of 15 PAGEID #: 356




                                            CONCLUSION

              For the reasons above, Defendants respectfully request this Court grant the Motion to

Dismiss, or in the alternative, Motion for Summary Judgment and dismiss the Complaint in its

entirety with prejudice.

                                                 Respectfully submitted,

                                                 /s/ Laura E. Salzman
                                                 Laura E. Salzman (0095304)
                                                 Roetzel & Andress, LPA
                                                 250 East Fifth Street, Suite 310
                                                 Cincinnati, OH 45202
                                                 Telephone: (513) 361-0200
                                                 Facsimile: (513) 361-0335
                                                 Email: lsalzman@ralaw.com

                                                 Of Counsel:

                                                 Gary B. Eidelman, Esq. (pro hac vice to be filed)
                                                 Michael P. Cianfichi, Esq. (pro hac vice to be filed)
                                                 Saul Ewing Arnstein & Lehr LLP
                                                 500 East Pratt Street, Suite 900
                                                 Baltimore, Maryland 21202
                                                 Telephone: (410) 332-8975
                                                 Facsimile: (410) 332-8976
                                                 gary.eidelman@saul.com
                                                 michael.cianfichi@saul.com

                                                 Attorneys for Defendants, Saul Ewing Arnstein &
                                                 Lehr LLP and Gillian Cooper




                                                  -14-
14069520 _1
Case: 1:19-cv-00372-SJD-SKB Doc #: 22 Filed: 07/30/19 Page: 15 of 15 PAGEID #: 357




                                    CERTIFICATION OF SERVICE

              I hereby certify that on July 30, 2019, the foregoing was electronically filed with the

Court’s CM/ECF system and the system will send electronic notification to all counsel of record

via the Court’s electronic filing system.



                                                  /s/ Laura E. Salzman
                                                  Laura E. Salzman




                                                   -15-
14069520 _1
